             Case 1:18-cv-02611-RDM Document 1 Filed 11/13/18 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Bertha Mae Broome                                      :
                                                       :
                               Plaintiff,              :
v.                                                     :       Case #: 18-2611
                                                       :
WASHINGTON METROPOLITAN AREA                           :
TRANSIT AUTHORITY                                      :
600 5th Street, N.W.                                   :
Washington, DC 20001                                   :
                                                       :
                               Defendant.              :


                 NOTICE OF REMOVAL BY DEFENDANT
     WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY (“WMATA”)

        To the Judges of the United States District Court for the District of Columbia:

        1.      On or about September 6, 2018, Plaintiff filed a complaint against WMATA in

the Superior Court of the District of Columbia, in the case titled Bertha Mae Broome v.

WMATA, Case No. 2018 CA 006376 B.

        2.      Defendant WMATA was formally served in this action on October 18, 2018.

        3.      The Complaint filed by the Plaintiff in the Superior Court of the District of

Columbia is attached. Additionally, the Summons, Civil Information Sheet and Initial Order are

attached. Moreover, WMATA’s Answer and Motion to Dismiss are attached. These

documents constitute the only process, pleadings, or orders received by the Defendant WMATA

in this case.

        4.      This is a civil action over which this Court has original jurisdiction, pursuant to

Pub. L. No. 89-774 and D.C. CODE §9-1107.10 (81), which specifically grants original

jurisdiction over suits against WMATA to the United States District Court and allows for the
            Case 1:18-cv-02611-RDM Document 1 Filed 11/13/18 Page 2 of 3




removal of claims against WMATA, in state court, to the this court in accordance with 28 U.S.C.

§1446 (2017).

       5.       Pursuant to 28 U.S.C. § 1446(d), a Notice of Removal is being

contemporaneously filed with the Clerk of the Superior Court of the District of Columbia, and

mailed to counsel for Plaintiff. This Notice is attached.


       WHEREFORE, Defendant WMATA requests that the entire above-referenced action

now pending in the Superior Court of the District of Columbia be removed to this Court.

                                             Respectfully submitted,


                                             /s/ Nicholas L. Phucas
                                             Nicholas L. Phucas #475163
                                             Senior Counsel
                                             WMATA
                                             600 Fifth Street, N.W.
                                             Washington, D.C. 20001
                                             (202) 962-2886
                                             (202) 962-2550 (facsimile)




                                                2
          Case 1:18-cv-02611-RDM Document 1 Filed 11/13/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal was electronically filed

and mailed, first class, postage prepaid this 13th day of November 2018, to:



      Paul J. Duffy
      3331 Toledo Terrace, Suite 306
      Hyattsville, MD 20782



                                             /s/ Nicholas L. Phucas
                                             Nicholas L. Phucas #475163




                                                3
